Citation Nr: 0936775	
Decision Date: 09/28/09    Archive Date: 10/09/09

DOCKET NO.  07-22 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran served on active duty from January 1971 to March 
1978, and from January 1991 to October 1991.  The appellant 
seeks benefits as the Veteran's surviving spouse.   

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2006 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that declined 
to reopen the appellant's previously denied claim of 
entitlement to service connection for the cause of the 
Veteran's death.  

In a November 2008 decision, the Board declined to reopen the 
appellant's previously denied claim of entitlement to service 
connection for the cause of the Veteran's death.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In a June 2009 Order, 
the Court vacated the November 2008 Board decision, and 
remanded the case to the Board for further proceedings 
consistent with a June 2009 Joint Motion for Remand. .

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  VA will notify the appellant if further 
action is required.


REMAND

The appellant has indicated on multiple occasions that the 
Veteran received treatment from a VA hospital.  While some VA 
treatment records have been associated with the claims 
folder, there is no indication that VA has requested the 
Veteran's treatment records from the San Juan VA Medical 
Center (VAMC).  Additionally, there is no indication that the 
appellant was given notice that such records were not 
requested or were not available.  Because VA is on notice 
that there are records that may be applicable to the 
appellant's claim and because these records may be of use in 
deciding the claim, these records are relevant and should be 
obtained.  38 C.F.R. § 3.159(c)(1) (2008); Bell v. Derwinski, 
2 Vet. App. 611 (1992).  On remand, all outstanding VAMC 
treatment records should be obtained.  If these records are 
not available, VA must notify the appellant of the efforts 
made to obtain the records, a description of any further 
action VA will take on the claim, and notice that the 
appellant is ultimately responsible for providing the 
evidence.  38 C.F.R. § 3.159(e) (2008).

Accordingly, the case is REMANDED for the following action:

1.	The RO should obtain all of the 
Veteran's treatment records from the 
VAMC in San Juan, Puerto Rico. All 
attempts to locate these records should 
be fully documented in the claims 
folder.

2.	If these records are not available, the 
RO must notify the appellant of the 
efforts made to obtain the records, a 
description of any further action RO 
will take on the claim, and notice that 
the appellant is ultimately responsible 
for providing the evidence.

3.	Then, after ensuring any other 
necessary development has been 
completed, the RO should readjudicate 
the appellant's claim.  If action 
remains adverse to the appellant, 
provide her and her representative with 
a supplemental statement of the case 
and allow an appropriate opportunity to 
respond.  Thereafter, the case should 
be returned to the Board.




The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
D. M. AMES
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



